Exceptions overruled. This is an information or petition in the nature of a quo warranta whereby the petitioner seeks to have Walter A. Griffin commanded to relinquish the office of clerk of the District Court of Lawrence on the ground that his appointment to that office was not properly confirmed by the executive council. The petitioner does not claim the office for himself. The information or petition was presented to a justice of this court with a request that order of notice be issued. The justice made the following order: “December 12, 1945; after hearing petitioner, order of notice denied; Sevigny v. Russell, 260 Mass. 294, 295.” The petitioner excepted. We assume without decision or discussion that the exception is properly before us. An order of notice was denied rightly. It was said in the Sevigny case: “The proper process by which to try the title of one to a public office, except in those cases where the petitioner claims the office for himself, is by an information in the nature of a quo warranta . . .. Such an information cannot be filed by an individual without the intervention of the Attorney General.” See also Goddard v. Smithett, 3 Gray, 116; Brierley v. Walsh, 299 Mass. 292, 295. The case is not within the class of cases in which under G. L. (Ter. Ed.) c. 249, § 6, informations in the nature of quo warranta may be filed by leave of court without the intervention of the Attorney General.